This was a suit for divorce in which the husband was complainant and was granted decree.
We find no reversible error disclosed by the record.
Heretofore appellant filed application for an order of this Court requiring appellee to pay solicitor's fees for the service of her solicitors in this Court, which matter was continued until final hearing of the cause.
It now appears to us that it is proper to require appellee to pay to appellant the sum of One Hundred ($100.00) Dollars for her solicitor's fees in this Court.
The decree appealed from is affirmed and the appellee, Otto H. Schaefer is ordered to pay the appellant One Hundred ($100.00) Dollars as and for her solicitor's fees in this Court within thirty days after the mandate herein shall have been filed in the Court below.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN, and BUFORD, J. J., concur.
DAVIS, C. J., concurs in the opinion and judgment.